UNITED STATES DISTRICT COURT Job #: 1490514
STATE OF NEW YORK, COUNTY OF EASTERN DISTRICT

Attorney: JACOBS PC
Address: 8002 KEW GARDENS ROAD KEW GARDENS , NY 71415

 

SHHA LLG Index Number: 20-CV-03574-DRH-AYS
Vs Plaintiff | Client’s File No.: shha vs. opal
OPAL HOLDINGS LLC ET AL Court Date:

 

Defendant Date Filed:

STATE OF NEW YORK, COUNTY OF QUEENS, SS.:
LUIS PEREZ, being sworn says: AFFIDAVIT OF SERVICE

 

Deponent Is not a party herein; is over the age of 18 years and resides in the State of New York,

On 10/7/2020, at 6:42 PM at: 609 MEEHAN AVENUE, FAR ROCKAWAY , NY 11691 Deponent served the within SUMMONS AND
COMPLAINT IN A CIVIL ACTION

On: CHAIM HOLMAN , Defendant thereln named.

BY #1 AFFIXING TO DOOR
By affixing a true copy of each to the door of said premises which is defendants
[] actual place of business / employment [X] dwelling house (ustal place of abode) within the state. Deponent was unable with due diligence to find
defendant or person of suitable age and discretion thereat having want there 10/03/2020 12:53 PM, 10/05/2020 9:38 AM

[] #2 WITNESS FEES
Subpoena Fee Fendered in the amount of
[] #3 OTHER

sa #4 MAILING

ix
BDaponent completed service by depositing a copy of the said documents In a postpaid properly addrassed envelope, bearing the words "Personal
and Confidential" by first class mail on: 10/08/2026 In an official depository of the United States Postal Service in the State of New York.

Sworn to before me, on 10/09/2026

      

rk
DIANNEONeA LES

 

NoTaRy PUBLIC Stala of ‘ork :
Na, o1g08026821, Qualified in Queene County LUIS PEREZ
ES DCA License# 2025817

 

PREFERRED Process SERVERS Inc 166-06 247H Rp, LL, Warrestons, NY 11357 718-362-4890 Lich2003 142-DC4

 

 

 

 
